Citation Nr: 0107143	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus, L5-S1, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from July 1973 to September 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (the RO) 
that denied the claim for service connection for herniated 
nucleus pulposus, L5-S1, post-operative.  

By history, a June 1996 rating decision denied service 
connection for a "back muscle disability."  The veteran was 
informed of that decision in a June 1996 letter from the RO.  
However, since the veteran's current claim involves disc 
problems of the back, rather than muscle disability, the 
claim is considered a "new" claim and not subject to the law 
and regulation pertinent to finality.  See Ashford v. Brown, 
10 Vet. App. 120, 123 (quoting Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991); (citing McGraw v. Brown, 
7 Vet. App. 138, 142 (1994); Ephraim v. Brown, 82 F.3d 399, 
401-402 (Fed. Cir. 1996).  


REMAND

At the time of the veteran's December 2000 Board hearing, he 
testified that he had undergone treatment for his back and at 
VA facilities in the late 1970's and 1980's.  Hearing 
transcript (T.), 7-9.  A review of the record shows that VA 
medical treatment records are on file as to the mid-to-late 
1990's.  VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice that 
additional pertinent medical records may exist, the case must 
be remanded for further development in this regard.

The veteran also stated he has received Supplemental Security 
Income (SSI) disability benefits for about 1 1/2 years.  
Those records, which may contain information relevant to the 
veteran's appeal, have not yet been associated with the 
claims file.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92; (published 
at 57 Fed. Reg. 49,747 (1992)).  For these reasons, a remand 
is required.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should secure all 
outstanding VA treatment reports, 
including from the 1970's and 1980's, as 
well as the medical evidence used in the 
SSI decision.

2.   The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, 
including whether an examination with 
medical nexus opinion is warranted.  In 
particular, the RO should verify that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for herniated nucleus 
pulposus, L5-S1, post-operative.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by not reporting for any scheduled 
examinations may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

